Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-23-2000

Parkview Partnership v. City of Lebanon
Precedential or Non-Precedential:

Docket 99-3828




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Parkview Partnership v. City of Lebanon" (2000). 2000 Decisions. Paper 174.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/174


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 23, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 99-3828

PARKVIEW ASSOCIATES PARTNERSHIP;
CHAM NAGARAJ; SHUSHELLA NAGARAJ;
DAVID SIMPSON; EDWARD SHEIB,
       Appellants

v.

CITY OF LEBANON; CITY OF LEBANON
ZONING HEARING BOARD

On Appeal from the United States District Court
for the Middle District of Pennsylvania
(D.C. Civil No. 98-cv-00455)
District Judge: Hon. Sylvia H. Rambo

Argued June 13, 2000

Before: SLOVITER, BARRY and ALDISERT, Circuit   Judges

(Filed August 23, 2000)

       Mark Steven Colucci (Argued)
       Youngstown, Ohio 44503

        Attorney for Appellants

       Jonathan F. Ball (Argued)
       Marshall, Dennehey, Warner,
        Coleman & Goggin
       Philadelphia, PA 19103

        Attorney for Appellees
OPINION OF THE COURT

SLOVITER, Circuit Judge.

I.

Plaintiffs Parkview Associates Partnership, Cham
Nagaraj, Shushella Nagaraj, David Simpson, and Edward
Sheib (collectively "Parkview") appeal the District Court's
order dismissing its action against the City of Lebanon and
the City of Lebanon Zoning Hearing Board for lack of
subject matter jurisdiction. We must decide whether the
District Court erred in holding that the Rooker-Feldman
doctrine precluded it from entertaining a suit challenging
the denial of a zoning permit as violative of federal and
state anti-discrimination statutes because there had been a
state court appellate, on-the-record review of the adverse
zoning decision.

II.

The underlying dispute stemmed from the efforts of
Parkview to obtain a zoning permit to convert the former
Oakwood Residential Care and Nursing Home, a nursing
home and personal care facility in the City of Lebanon, into
a personal care facility. Oakwood operated as a non-profit
home with 28 nursing beds and 22 personal care beds until
its closure on November 24, 1994. It was located in an area
zoned as a Residential Low Density District in the City of
Lebanon. The City's zoning ordinance does not permit a
personal care facility in that area. However, the home,
including its personal care portion, had operated at that
location for more than 50 years and, as it had been in
existence before the adoption of the zoning ordinance, was
considered a valid non-conforming use.

In November 1993, Parkview entered into an agreement
to purchase Oakwood's real estate and facilities to be
converted into a full personal care facility with no nursing
beds.1 On November 29, 1993, Parkview obtained a zoning
_________________________________________________________________

1. The agreement was actually assigned to Parkview by one of its
principals.

                               2
use permit from a city zoning officer to operate a 70-bed
personal care home at the Oakwood location as a
continuation of the existing non-conforming use. On March
2, 1994, however, two residents of the neighborhood where
Oakwood was located filed an appeal with the City of
Lebanon Zoning Hearing Board (the "Board") objecting to
the issuance of the zoning permit on the ground that the
proposed use was a substantial change in use that was
more non-conforming than the existing use.

After hearings held in April 1994, the Board revoked
Parkview's permit. It found that the zoning officer who had
issued the permit acted beyond his authority when he
issued the permit without requiring a hearing. The Board
concluded that Parkview's proposed use would change the
essential character of the prior use and would increase
non-conformity, thus making it ineligible for a special
exception permit.

Parkview appealed the Board's decision to the Court of
Common Pleas of Lebanon County under the procedure set
out in Pa. Stat. Ann. tit. 53, S 11002-A. Although the
parties have not described the statutory procedure, it
appears that the Court of Common Pleas may hold a
hearing and receive additional evidence in considering the
appeal, see Pa. Stat. Tit. 53, S 11005-A, but if the court
does not take additional evidence, then it, the
Commonwealth Court, and/or the Supreme Court of
Pennsylvania may overturn the Zoning Hearing Board's
decision only if the Zoning Hearing Board committed an
abuse of discretion or an error of law. See Baker v.
Chartiers Township Zoning Hearing Bd., 677 A.2d 1274,
1276 (Pa. Commw. Ct. 1996). "A conclusion that the zoning
hearing board abused its discretion may be reached only if
its findings are not supported by substantial evidence." Id.

In its appeal to the court, Parkview set forth 39 separate
reasons why the Board's decision was an abuse of
discretion and/or contrary to law. Although Parkview
alleged in its notice of appeal to the Court of Common Pleas
that the Board's consideration of the age of putative
residents was illegal under state and federal anti-
discrimination statutes, it did not allege the disability-

                               3
based discrimination claims that it now presents in federal
court.

The Court of Common Pleas affirmed the Board's decision
after reviewing the record before the Board to determine
whether there was substantial evidence to support its
decision. The court did not mention Parkview's allegations
of age discrimination, defining its duty in the appeal as "to
examine the record and determine whether the board
committed either an abuse of discretion or an error of law
concerning the issues raised by Parkview," App. at 62, and
characterizing Parkview's claims as challenging the Board's
application of the zoning laws to the evidence before it. The
court described Parkview's challenges to the Board's
decision as follows:

       1. Whether Objectors filed a timely appeal from the
       issuance of the use permit to Parkview by the City
       Zoning Officer.

       2. Whether the City Zoning Officer was acting within
       his authority when the permit was issued.

       3. Whether the proposed use of the facility by
       Parkview qualifies as a permitted use by special
       exception as a convalescent home, or whether the
       proposed non-conforming use was equally or more
       appropriate to the use district than the existing non-
       conforming use.

App. at 63.

Parkview appealed the decision of the Court of Common
Pleas to the Commonwealth Court of Pennsylvania, which
also affirmed after on-the-record review. Parkviewfiled a
petition for allowance of appeal with the Pennsylvania
Supreme Court, which was denied.

On September 7, 1994, while its appeal was pending in
the Court of Common Pleas, Parkview filed a second permit
application with the City. This time the proposed use was
for a 50 to 53 bed personal care home on the Oakwood site.
The City zoning official denied the application,finding that
the proposed use was a conversion of a non-conforming use
that required a special exception. Parkview appealed the
denial to the Zoning Hearing Board by filing a petition for

                               4
a special exception. The Board held a hearing on October 5,
1994, and issued a written opinion on November 14, 1994,
finding, inter alia, that the proposed change of use would
significantly change the character of the neighborhood.
Parkview appealed the Board's decision to the Court of
Common Pleas, which affirmed after on-the-record review.
Parkview appealed that decision to the Commonwealth
Court of Pennsylvania on May 27, 1997 but subsequently
withdrew its appeal.

On March 19, 1998, Parkview filed suit in the United
States District Court for the Middle District of Pennsylvania
against the City of Lebanon and the City of Lebanon Zoning
Hearing Board (collectively "the City") alleging that the
Board's denials of the zoning permits were acts of
discrimination on the basis of disability that violated the
Fair Housing Act, 42 U.S.C. SS 3601-3631, the Americans
with Disabilities Act, 42 U.S.C. SS 12101-12213, the
Rehabilitation Act of 1973, 29 U.S.C. SS 701-796(1), and
the Pennsylvania Human Relations Act, Pa. Stat. Ann. tit.
43, SS 951-963. The City moved for summary judgment on
all counts arguing, inter alia, that the District Court lacked
jurisdiction over the action under the Rooker-Feldman
doctrine. The District Court granted the motion on that
ground, holding that Parkview's disability-based
discrimination claims were barred under the Rooker-
Feldman doctrine even though Parkview had not raised,
and the state court had not decided, those claims in the
state proceeding.

Our review of the District Court's grant of summary
judgment and its application of the Rooker-Feldman
doctrine is plenary. See Gulla v. North Strabane Township,
146 F.3d 168, 171 (3d Cir. 1998).

III.

The Rooker-Feldman doctrine is based on the statutory
foundation of 28 U.S.C. S 1257 and the well-settled
understanding that the Supreme Court of the United
States, and not the lower federal courts, has jurisdiction to
review a state court decision. Section 1257 states, in
relevant part:

                                5
       [f]inal judgments or decrees rendered by the highest
       court of a State in which a decision could be had, may
       be reviewed by the Supreme Court by writ of certiorari
       where the validity of a treaty or statute of the United
       States is drawn in question or where the validity of a
       statute of any State is drawn in question on the ground
       of its being repugnant to the Constitution, treaties, or
       laws of the United States . . . .

The doctrine derives from two Supreme Court decisions,
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and
District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983). In Rooker, a party to a state court action that
had been affirmed by the state's supreme court brought a
bill in equity in federal district court seeking to have the
state court judgment declared null and void as being in
violation of the United States Constitution. The plaintiffs'
allegations in the federal suit were indistinguishable from
those usually made in an appeal: they claimed that the
state court had given effect to an unconstitutional state
statute and had failed to give effect to a prior decision that
had become law of the case. See 263 U.S. at 415.

The Supreme Court held that the district court lacked
jurisdiction over the action. The Court stated:

       It affirmatively appears from the bill that the judgment
       was rendered in a cause wherein the circuit court had
       jurisdiction of both the subject matter and the parties;
       that a full hearing was had therein; that the judgment
       was responsive to the issues, and that it was affirmed
       by the Supreme Court of the State on an appeal by the
       plaintiffs. If the constitutional questions stated in the
       bill actually arose in the cause, it was the province and
       duty of the state courts to decide them; and their
       decision, whether right or wrong, was an exercise of
       jurisdiction. If the decision was wrong, that did not
       make the judgment void, but merely left it open to
       reversal or modification in an appropriate and timely
       appellate proceeding.

Id. Rooker thus stands for the elementary principle that a
party's recourse for an adverse decision in state court is an
appeal to the appropriate state appellate court, and

                               6
ultimately to the Supreme Court under S 1257, not a
separate action in federal court.

In Feldman, 460 U.S. 462, decided sixty years after
Rooker, plaintiffs Marc Feldman and Edward J. Hickey, Jr.,
filed suit in federal court seeking permission to sit for the
District of Columbia bar examination without having
attended an ABA accredited law school, a requirement
under the rules for bar admission adopted by the District of
Columbia Court of Appeals. Prior to filing their federal suit,
Feldman and Hickey had each petitioned the District of
Columbia Court of Appeals for a waiver of the rule. Both
applicants had stressed in their petitions the equitable
reasons for waiving the requirement as to them. Feldman's
petition had also raised questions of the constitutionality of
application of the rule if the District of Columbia Court of
Appeals rejected his request. Hickey had submitted
evidence of his qualifications and stressed the burden that
would be placed on him if the court refused his petition.

After the District of Columbia Court of Appeals denied
their petitions for waiver, Feldman and Hickey filed suits in
federal district court alleging that the denials of their
petitions violated, inter alia, the Fifth Amendment of the
United States Constitution and federal antitrust laws. They
sought orders from the district court requiring the District
of Columbia Court of Appeals to allow them to sit for the
bar examination.

The Supreme Court held that the district court lacked
jurisdiction over the federal actions. It ruled that the
proceedings before the District of Columbia Court of
Appeals were judicial in nature and that Feldman and
Hickey could not resort to federal court to challenge those
judicial decisions. The Court stated:

       [T]he[ ] allegations that the District of Columbia Court
       of Appeals acted arbitrarily and capriciously in denying
       their petitions for waiver and that the court acted
       unreasonably and discriminatorily in denying their
       petitions in view of its former policy of granting waivers
       to graduates of unaccredited law schools required the
       District Court to review a final judicial decision of the
       highest court of a jurisdiction in a particular case.

                               7
       These allegations are inextricably intertwined with the
       District of Columbia Court of Appeals' decisions, in
       judicial proceedings, to deny the respondents'
       petitions.

Id. at 486.

Although the Court held that the plaintiffs' claims
challenging the District of Columbia Court of Appeals'
decisions to deny them waivers of the rule could not be
brought in the district court because those challenges were
inextricably intertwined with the state court proceedings,
the Court permitted district court adjudication of plaintiffs'
general claims challenging the constitutionality of the rule
itself. The Court explained:

       [T]o the extent that Hickey and Feldman sought review
       in the District Court of the District of Columbia Court
       of Appeals' denial of their petitions for waiver the
       District Court lacked subject-matter jurisdiction over
       their complaints. Hickey and Feldman should have
       sought review of the District of Columbia Court of
       Appeals' judgments in this Court. To the extent that
       Hickey and Feldman mounted a general challenge to
       the constitutionality of [the rule requiring attendance of
       an accredited law school], however, the District Court
       did have subject-matter jurisdiction over their
       complaints.

Id. at 482-83 (footnote omitted).

This court has described the Rooker-Feldman doctrine as
precluding lower federal court jurisdiction over claims that
were actually litigated or "inextricably intertwined" with
adjudication by a state's courts. See Gulla v. North Strabane
Township, 146 F.3d 168, 171 (3d Cir. 1998); Blake v.
Papadakos, 953 F.2d 68, 71 (3d Cir. 1992); see also Port
Auth. Police Benevolent Ass'n, Inc. v. Port Auth. , 973 F.2d
169, 178 (3d Cir. 1992) (extending application of the
doctrine to decisions by lower state courts). Further, we
have explained that a federal action is inextricably
intertwined with a state adjudication, and thus barred in
federal court under Feldman, "[w]here federal relief can only
be predicated upon a conviction that the state court was
wrong." Centifanti v. Nix, 865 F.2d 1422, 1430 (3d Cir.

                               8
1989) (quoting Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 25
(1987) (Marshall, J., concurring)).

Applying that test to this case, we consider first whether
Parkview's disability-based discrimination claims were
actually litigated by the state court. We conclude that they
were not. The record makes plain, and the City does not
dispute, that Parkview did not present its disability-based
discrimination claims to the state courts on appeal from the
Board's decisions. Parkview neither cited the relevant
statutes nor argued that the Board's decisions violated
federal or state law prohibiting discrimination on the basis
of disability. Moreover, the state courts' opinions reveal that
the courts reviewed the Board's decisions solely in their
appellate capacity, taking no new evidence, and affirmed
the Board's decisions as supported by substantial evidence
in the record without deciding whether the decisions
violated federal or state anti-discrimination laws. The City
does not disagree.

We next consider whether Parkview's claims are
inextricably intertwined with the previous state court
adjudication. Again, we conclude that they are not. As
discussed above, the state court proceedings in this case
were limited to appellate, on-the-record review of whether
the Zoning Hearing Board abused its discretion or
committed an error of law in determining that Parkview's
proposal would change the essential character of the prior
use and would increase nonconformity. In order to decide
Parkview's claims alleging that the Board based its
decisions on considerations prohibited by state and federal
anti-discrimination statutes, the District Court here would
not have to review the state courts' determinations that the
Board's decisions were supported by substantial evidence
in the record. In other words, adjudication by a federal
court of Parkview's discrimination claims would not require
the federal court to determine that the state court was
wrong. See Centifanti, 865 F.2d at 1430.

Our conclusion that Rooker-Feldman does not bar
jurisdiction in the District Court over Parkview's
discrimination claims is consistent with the overwhelming
precedent in this court construing the Rooker-Feldman
doctrine narrowly. See Whiteford v. Reed, 155 F.3d 671,

                                9
674 (3d Cir. 1998), cert. denied, 120 S. Ct. 2231 (2000)
(holding that Rooker-Feldman did not bar jurisdiction over
a plaintiff 's claim that had been rejected on procedural
grounds by the state court); Gulla, 146 F.3d at 172-173
(holding that Rooker-Feldman did not bar jurisdiction over
plaintiffs' federal constitutional claims because those claims
had been dismissed in the state court for lack of standing);
Ernst v. Child & Youth Servs., 108 F.3d 486, 491-92 (3d
Cir. 1997) (holding that Rooker-Feldman did not bar
jurisdiction over plaintiff 's claim because the state court
had not considered that claim and because a federal court
ruling on plaintiff 's claim "would not have required the
court to find that the state court judgments . . . were
erroneous"); FOCUS v. Allegheny County Court of Common
Pleas, 75 F.3d 834, 841-42 (3d Cir. 1996) (holding that
Rooker-Feldman did not bar jurisdiction over plaintiff 's
claim because a federal court's determination of the claim
"would not need to conclude that the state court's decision
was erroneous"); Marks v. Stinson, 19 F.3d 873, 885 n.11
(3d Cir. 1994) (holding that Rooker-Feldman did not bar
jurisdiction over plaintiff 's claims because the district court
could (and did) find that the claims had merit without also
finding that the state court had erred); cf. Ivy Club v.
Edwards, 943 F.2d 270, 284 (3d Cir. 1991) (holding that
Rooker-Feldman did not bar jurisdiction where plaintiff had
reserved its federal claim under England v. Louisiana State
Board of Medical Examiners, 375 U.S. 411 (1964), on
appeal to the state court from an agency's decision).

Yet the City argues, and the District Court agreed, that
Rooker-Feldman barred the District Court from hearing
Parkview's claims in this case even though the state court's
adjudication was limited to on-the-record review of the
Board's decisions. Relying on a footnote in Feldman and on
language from this court's decision in Valenti v. Mitchell,
962 F.2d 288 (3d Cir. 1992), the District Court stated that
"Rooker-Feldman applies not only to claims which were
actually brought before the state court, but also to claims
which could have been raised in that forum." Parkview
Assocs. Partnership v. City of Lebanon, No. 98-0455, slip
op. at 10 (M.D. Pa. Sept. 8, 1999). At argument, the City
relied on language from our decision in Guarino v. Larsen,

                               10
11 F.3d 1151 (3d Cir. 1993), as additional support for this
position.

The City's argument, however, fails to appreciate the
distinction between Parkview's situation and that to which
the footnote in Feldman was directed. Because the state
courts did not consider or rule upon Parkview's
discrimination claim, the only basis to hold Rooker-Feldman
applicable would be if Parkview's challenge to the Board's
decisions were inextricably intertwined with the state
courts' appellate review of those decisions. It is not.

In Feldman, the Court held that any challenges brought
by Feldman or Hickey to the denial by the District of
Columbia Court of Appeals of their requested waivers of the
rule requiring attendance at an ABA accredited law school
for admission to take the bar examination were inextricably
intertwined with that court's adjudication. See Feldman,
460 U.S. at 486-87. In a footnote, the Court expressly
rejected the position taken by the Court of Appeals for the
Fifth Circuit in Dasher v. Supreme Court of Texas, 658 F.2d
1045 (5th Cir. 1981), that "a federal district court has
jurisdiction over constitutional claims asserted by a plaintiff
who has been denied admission to a state bar in a state-
court judicial proceeding if he failed to raise his
constitutional claims in the state court." Feldman, 460 U.S.
at 483 n.16. The Court explained that the district court
under those circumstances would lack jurisdiction even
over the claims that had not been raised in the state court
proceedings if those claims were "inextricably intertwined"
with the state court's adjudication. It stated:

       If the constitutional claims presented to a United
       States district court are inextricably intertwined with
       the state court's denial in a judicial proceeding of a
       particular plaintiff 's application for admission to the
       state bar, then the district court is in essence being
       called upon to review the state-court decision. This the
       district court may not do.

        Moreover, the fact that we may not have jurisdiction
       to review a final state-court judgment because of a
       petitioner's failure to raise his constitutional claims in
       state court does not mean that a United States district

                               11
       court should have jurisdiction over the claims. By
       failing to raise his claims in state court a plaintiff may
       forfeit his right to obtain review of the state court
       decision in any federal court.

Id. at 483-84 n.16.

The Feldman footnote thus picks up on a point made in
the text and makes clear that if a plaintiff 's claims in
federal court are inextricably intertwined with a previous
state court adjudication, the district court lacks jurisdiction
over those claims even if they were not raised in the state
court. The footnote does not, as the City would have us
believe, stand for the much broader proposition that
Rooker-Feldman precludes lower federal court jurisdiction
over all claims that could have been raised in a previous
state court proceeding. Such a reading would be
inconsistent with the Court's other holding in Feldman that
the district court did have jurisdiction over the general
challenge to the constitutionality of the rule. The Court
approvingly referred to lower court decisions recognizing
"[t]he difference between seeking review in a federal district
court of a state court's final judgment in a bar admission
matter [which was barred] and challenging the validity of a
state bar admission rule [which was not]." Id. at 483-84. If
the district court is "simply be[ing] asked to assess the
validity of a rule promulgated in a nonjudicial proceeding
. . . the district court is not reviewing a state court judicial
decision." Id. at 486.

Because the Supreme Court held that the claim of
Feldman and Hickey that the admission rule was
unconstitutional was not barred by the earlier state court
adjudication, the district court had jurisdiction over that
claim and the matter was remanded to it. The obvious
lesson is that the mere fact that the plaintiffs could have
brought their constitutional challenge in state court did not
automatically trigger the Rooker-Feldman jurisdictional bar.

We applied Feldman in Guarino v. Larsen , 11 F.3d 1159.
Judge Angelo Guarino, a senior judge of the Pennsylvania
state judiciary, sought to challenge in federal court the
Pennsylvania Supreme Court's revocation of his judicial
assignment, contending that the order deprived him of his

                               12
liberty and property. Before the revocation was made
permanent, the Pennsylvania Supreme Court issued a rule
to show cause on Judge Guarino why the order should not
remain in effect. Judge Guarino did not respond and the
Court then affirmed its earlier order, reasoning that the
temporary assignment of a retired judge is within its
discretion and may be revoked by it. See id. at 1155. When
Judge Guarino sought to raise constitutional challenges to
the state court's decision in federal court, we held that the
district court had no jurisdiction even though Judge
Guarino had not raised those challenges in the state court.
In doing so, we stated that "a litigant must present all of
his or her claims arising from the same transaction in order
to avoid waiving those claims he or she does not raise." Id.
at 1161 n.7.

The underlying premise to our statement, however, was
that Judge Guarino's challenges were inextricably
intertwined with the state court adjudication. This was
evident because Judge Guarino sought to challenge as
unconstitutional the very decision of the Pennsylvania
Supreme Court revoking his judicial assignment. It followed
that all of Judge Guarino's federal claims, even if they had
not been raised in the state court proceeding or, as we
explained there, even if they were "not inextricably tied to
the state law issues explicitly decided by the Pennsylvania
Supreme Court," id. at 1160, were inextricably intertwined
with the state court's adjudication. Therefore, we held that
they were barred in the lower federal courts under Rooker-
Feldman.

The year before, we were presented in Valenti with
another Rooker-Feldman issue in an emergency appeal
taken in the hurried context of an impending primary
election. As a result of a required and contested
reapportionment, the Pennsylvania Supreme Court revised
the election calendar. Candidates and representatives for
prospective candidates brought suit in district court
alleging that the state court-imposed deadline forfiling
nominating petitions to the state primary election violated
their rights to equal protection and free speech guaranteed
by the United States Constitution. See Valenti , 962 F.2d at
296. However, those same parties had previously petitioned

                               13
for relief in the state supreme court from the court-imposed
filing deadline on the ground that the deadline violated
their rights to equal protection, a claim that had been
rejected by the state court. Stating that the plaintiffs could
not "be allowed to escape Rooker-Feldman by raising a new
constitutional theory in federal court," we held that their
free speech as well as their equal protection claim could not
be brought in federal court. Id. Notably, in the next
sentence, the opinion shifted its rationale from Rooker-
Feldman to preclusion, stating: "Under principles of claim
preclusion, they had a full and fair opportunity to litigate
their first amendment claim in the state court, and here
they merely seek a second bite at the apple." Id. (emphasis
added). But, as with Guarino, that discussion came only
after it was determined that the First Amendment claim in
federal court was inextricably intertwined with the state
court adjudication. See id. (citing Feldman, 460 U.S. at 482
n.16).

Our holding here that Rooker-Feldman does not bar
jurisdiction in the District Court over Parkview's claims
recognizes that the Rooker-Feldman doctrine is distinct
from the affirmative defenses of preclusion.2 In Feldman,
the Supreme Court sub silentio acknowledged the difference
between the doctrines when, after directing remand of
plaintiffs' general constitutional challenges, it expressly
refrained from considering res judicata, leaving that
question to the district court. See 460 U.S. at 487-88.
Although occasionally the doctrines may overlap and even
be blurred, they are not coextensive. As the Seventh Circuit
has explained:

       Equating the Rooker-Feldman doctrine with preclusion
       is natural; both sets of principles define the respect
       one court owes to an earlier judgment. But the two are
       not coextensive. Preclusion in federal litigation
_________________________________________________________________

2. Issue preclusion, otherwise known as collateral estoppel, bars re-
litigation of an issue identical to that in a prior action. Claim
preclusion,
otherwise known as res judicata, prohibits reexamination not only of
matters actually decided in the prior case, but also those that the
parties
might have, but did not, assert in that action. See Bradley v. Pittsburgh
Bd. of Educ., 913 F.2d 1064, 1070 (3d Cir. 1990). We take no position
on whether Parkview's claims might be barred under these doctrines.

                               14
       following a judgment in state court depends on the Full
       Faith and Credit Statute, 28 U.S.C. S 1738, which
       requires the federal court to give the judgment the
       same effect as the rendering state would. When the
       state judgment would not preclude litigation in state
       court of an issue that turns out to be important to a
       federal case, the federal court may proceed; otherwise
       not. The Rooker-Feldman doctrine, by contrast, has
       nothing to do with S 1738. It rests on the principle that
       district courts have only original jurisdiction; the full
       appellate jurisdiction over judgments of state courts in
       civil cases lies in the Supreme Court of the United
       States, and parties have only a short time to invoke
       that jurisdiction.

GASH Assocs. v. Village of Rosemont, 995 F.2d 726, 728
(7th Cir. 1993) (citations omitted).

This distinction between Rooker-Feldman and preclusion
is important because Rooker-Feldman, as a jurisdictional
doctrine, must override preclusion doctrines where it
applies. Were we to hold that Rooker-Feldman was simply a
jurisdictional version of claim preclusion, we would run
afoul of the Supreme Court's directive that state law rather
than federal law determines whether a claim brought in
federal court is precluded by a prior state court
adjudication. See Kremer v. Chemical Constr. Corp., 456
U.S. 461, 481-82 (1982) (holding that a federal court
presented with a Title VII case should apply state
preclusion law when the plaintiff had previously obtained in
state court on-the-record review of a state agency's decision
on the plaintiff 's discrimination claim).

Our decision is in line with the opinion of the Court of
Appeals for the Seventh Circuit, the only other court of
appeals to have faced this precise issue. In Centres, Inc. v.
Town of Brookfield, Wis., 148 F.3d 699, 703 (7th Cir. 1998),
the court held Rooker-Feldman did not bar a suit brought
in federal court alleging that a local zoning board decision
denying a permit violated due process rights, even though
the plaintiff in federal court had appealed the zoning board
decision to state court for on-the-record review. According
to the court, the doctrine of claim preclusion, not Rooker-
Feldman, provided the proper framework for considering

                               15
whether the plaintiff had waived its claims by appealing the
agency's decision to the state court.

IV.

We thus hold that Rooker-Feldman does not bar the
District Court's jurisdiction over the claims brought by
Parkview in this case. In so holding, we do not intimate any
view of the merits of Parkview's case or whether preclusion
doctrine is applicable. The City raised a series of challenges
to the complaint, but because the District Court held there
was no jurisdiction, it did not reach any other issue. On
remand, it will undoubtedly turn to other issues. We will
reverse the order of the District Court dismissing for lack of
jurisdiction and will remand for further proceedings not
inconsistent with this opinion.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               16